DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance,
 claim 7 recites the broad recitation ranges of 624 nm to 628 nm, and the claim also recites 626 nm which is the narrower statement of the range/limitation; 
While claim 11 recites the broad recitation ranges of 520nm to 570 nm, and the claim also recites a range 520 nm to 540 nm, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 re rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0077360), and further in view of Li et al.(US 2017/0145310).
Regarding claim 1, Yang et al. disclose a light emitting device (white light emitting device 10; Fig 1; paragraph 7) comprising, an excitation source (LED chip 12; Fig 1; paragraph 52) and a photoluminescence material (phosphor material) comprising a combination of a first narrow-band red photoluminescence material which generates light with a peak emission wavelength in a range 580 nm to 628 nm (paragraph 13) and a second narrow-band red photoluminescence material generates light with a peak emission wavelength in a range 628 nm to 640 nm(paragraph 20; 'red-emitting manganese-activated potassium hexafluorosilicate phosphor’; para [0070], ‘Device 12 comprises ... Intematix's NR6931 KSF') which generates light with a peak emission wavelength in a range 628 nm to 640 nm (paragraph 68 'KSF phosphor (Wavelength lambda_p) ... NR6931 KSF (632 nm)') and a full width at half maximum emission intensity in a range 5 nm to 20 nm (Intematix NR6931 KSF is a product that is known to have a full width at half maximum intensity in a range 5nm to 20nm).
But Yang et al. fail to disclose that narrow band red photoluminescence material having a full width at half maximum emission intensity in a range 45 nm to 60 nm. 
However, Li et al ('310) teaches a narrow-band red photoluminescence material (paragraph 35, ‘CSS (CaSe1-xSx:Eu) phosphors’) which generates light with a peak emission wavelength in a range 580 nm to 628 nm (para [0035], 'the emission peak can be tuned from 600 nm to 650 nm by the ratio of S/Se in the composition’; Figure 1, ‘604 nm (FWHM 48 nm) ... 615 nm (FWHM 50 nm) ...') and a full width at half maximum emission intensity in a range 45 nm to 60 nm (para [0035],‘exhibits a narrow band red emission spectrum with full width half maximum (FWHM) typically in the range from ~48 nm to ~60 nm’; Fig. 1, ‘604 nm (FWHM 48 nm)... 615 nm (FWHM 50 nm)).   
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the narrow band red phosphor material of Li et al. in the device of Yang et al. in order to deliver light more efficiently (paragraph 3 of Li et al.).
Regarding claim 2, the combined structure Yang et al., in view of Li et al.  disclose at least one of first and second narrow band red photoluminescence material comprises a narrow band red phosphor (see paragraph 20 of Yang et al and paragraph 35 of Li et al.).
Regarding claim 3, Yang et al. disclose that said second photoluminescence material generates light with a peak wavelength in a range 630-632nm (paragraph 70; Intematix’s NR6931 KSF'; paragraph 68, 'KSF phosphor wavelength is 632 nm).
Regarding claim 4, Yang et al. disclose that said second narrow-band red photoluminescence material comprises a manganese-activated fluoride phosphor (Paragraph 70).
 Regarding claims 5 & 6, Yang et al. disclose that the manganese-activated fluoride phosphor comprises a manganese-activated potassium hexafluorosilicate phosphor (KSF is K2SiF4:Mn4+; see Paragraphs 8 & 70).
 Regarding claim 7, Li et al. disclose that first narrow-band red photoluminescence material generates light with a peak emission wavelength in a range of 624 nm to 628 nm, optionally said first narrow-band red photoluminescence material generates light with a peak emission wavelength of about 626 nm (Paragraph 35). The same reason for combining art as in claim 1 applies.
 Regarding claim 8, Li et al. disclose that said first narrow-band red photoluminescence material comprises a Group IIA/IIB selenide sulfide-based phosphor material (Paragraph 36). The same reason for combining art as in claim 1 applies. 
Regarding claim 9, Li et al. disclose that said Group IIA/IIB selenide sulfide-based phosphor material has a general composition MSe1-xSx: Eu, wherein M is at least one of Mg, Ca, Sr, Ba and Zn and 0 < x < 1.0 (Paragraphs 35-36). The same reason for combining art as in claim 1 applies.
Regarding claim 10, Li et al. disclose that said Group IIA/IIB selenide sulfide-based phosphor comprises particles and further comprising an impermeable coating on individual ones of said phosphor particles, optionally said impermeable coating comprising one or more materials chosen from the group consisting of: amorphous alumina, aluminum oxide, silicon oxide, titanium oxide, zinc oxide, magnesium oxide, zirconium oxide, boron oxide, chromium oxide, calcium fluoride, magnesium fluoride, zinc fluoride, aluminum fluoride and titanium fluoride (Paragraph 36). The same reason for combining art as in claim 1 applies.
Regarding claim 11, Yang et al. disclose that said photoluminescence material further comprises a green photoluminescence material that generates light with a peak emission wavelength in a range 520 nm to 570 nm, optionally the green photoluminescence material generates green light with a peak emission wavelength in a range 520 nm to 540 nm (Paragraph 10).
Regarding claim 12, Yang et al. disclose that the green photoluminescence material comprises a cerium-activated garnet phosphor of general composition Y3(Al,Ga)5O12:Ce.(Paragraph 10).
Regarding claim 13, yang et al. disclose that the green photoluminescence material comprises an aluminate phosphor of general composition Lu3Al5O12:Ce (Paragraph 10).
 Regarding claim 14, Yang et al. disclose that said light emitting device is characterized by CRI Ra of greater than or equal to 90 (Paragraph 2).
Regarding claim 15, Yang et al. disclose that said light emitting device is further characterized by a CRI R9 of greater than or equal to 50 (Paragraph 2).
 Regarding claim 16, Yang et al. disclose that said first and second narrow-band red photoluminescence materials are a mixture (Paragraph 35).
Regarding claim 17, Yang et al. disclose a light emitting device (white light device; Fig 1, paragraph 7) comprising an excitation source (LED chip 12; Fig 1; paragraph 52) and a photoluminescence material (phosphor material) comprising a combination of a green phosphor which generates light with a peak emission wavelength in a range of 520 nm to 570 nm(Paragraph 70); a manganese- activated potassium hexafluorosilicate phosphor of general composition K2SiF6:Mn4+ (Paragraph 8 & 70); 
But Yang et al. fail to disclose a Group IIA/IIB selenide sulfide-based phosphor material of general composition MSe1-xSx: Eu, wherein M is at least one of Mg, Ca, Sr, Ba and Zn and 0 < x < 1.0 which generates light with a peak emission wavelength in a range 580 nm to 628 nm and a full width at half maximum emission intensity in a range 45 nm to 60 nm.
However, in the same field of endeavor, Li et al. disclose a Group IIA/IIB selenide sulfide-based phosphor material of general composition MSe1-xSx: Eu, wherein M is at least one of Mg, Ca, Sr, Ba and Zn and 0 < x < 1.0 which generates light with a peak emission wavelength in a range 580 nm to 628 nm and a full width at half maximum emission intensity in a range 45 nm to 60 nm(Paragraph 35; and Fig 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use a Group IIA/IIB selenide sulfide-based phosphor material of general composition MSe1-xSx: Eu, red phosphor material of Li et al. in the device of Yang et al. in order to deliver light more efficiently (paragraph 3 of Li et al.).
Regarding claim 18, Yang et al. disclose an LED filament (see Abstract; Fig 1) comprising a light transmissive substrate (38), at least one LED (12) mounted on a face of said light transmissive substrate, and a photoluminescence material at least partially covering said at least one LED (Fig 1); photoluminescence material (phosphor material) comprising a combination of a first narrow-band red photoluminescence material which generates light with a peak emission wavelength in a range 580 nm to 628 nm (paragraph 13) and a second narrow-band red photoluminescence material generates light with a peak emission wavelength in a range 628 nm to 640 nm(paragraph 20; 'red-emitting manganese-activated potassium hexafluorosilicate phosphor’; para [0070], ‘Device 12 comprises ... Intematix's NR6931 KSF') which generates light with a peak emission wavelength in a range 628 nm to 640 nm (Table 5A, 'KSF phosphor (Wavelength lambda_p) ... NR6931 KSF (632 nm)') and a full width at half maximum emission intensity in a range 5 nm to 20 nm (Intematix NR6931 KSF is a product that is known to have a full width at half maximum intensity in a range 5nm to 20nm).
But Yang et al. fail to disclose that narrow band red photoluminescence material having a full width at half maximum emission intensity in a range 45 nm to 60 nm. 
However, Li et al ('310) teaches a narrow-band red photoluminescence material (paragraph 35, ‘CSS (CaSe1-xSx:Eu) phosphors’) which generates light with a peak emission wavelength in a range 580 nm to 628 nm (para [0035], 'the emission peak can be tuned from 600 nm to 650 nm by the ratio of S/Se in the composition’; Figure 1, ‘604 nm (FWHM 48 nm) ... 615 nm (FWHM 50 nm) ...') and a full width at half maximum emission intensity in a range 45 nm to 60 nm (para [0035],‘exhibits a narrow band red emission spectrum with full width half maximum (FWHM) typically in the range from ~48 nm to ~60 nm’; Fig. 1, ‘604 nm (FWHM 48 nm)... 615 nm (FWHM 50 nm)).   
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the narrow band red phosphor material of Li et al. in the device of Yang et al. in order to deliver light more efficiently (paragraph 3 of Li et al.).


   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875